DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/7/2021, 5/5/2022, and 7/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1, 8, 14  and their dependent claims 2-7 and 9-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 13, 16, 20 of copending Application No. 17/401,656 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of copending Application No. 17/401,656 (reference application).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Current Application 17/496,297                                         Co-Pending U.S. Application No. 17/401,656
1. A method comprising: extracting, by a computing system, features from media content; generating, by the computing system, repetition data for respective portions of the media content using the features, wherein repetition data for a given portion comprises a list of other portions of the media content matching the given portion; determining, by the computing system, transition data for the media content; selecting, by the computing system, a portion within the media content using the transition data; classifying, by the computing system, the portion as either an advertisement segment or a program segment using repetition data for the portion; and outputting, by the computing system, data indicating a result of the classifying for the portion.

2. The method of claim 1, wherein: extracting the features comprises extracting fingerprints, and generating the repetition data comprises generating the repetition data using the fingerprints.

3. The method of claim 1, wherein: extracting the features comprises extracting closed captioning, and generating the repetition data comprises generating the repetition data using the closed captioning.

4. The method of claim 1, wherein: extracting the features comprises extracting keyframes, and generating the repetition data comprises: identifying a portion between two adjacent keyframes of the keyframes; and searching for other portions within the media content having features matching features for the portion.

5. The method of claim 1, wherein: the transition data comprises predicted transitions between different content segments, and selecting the portion comprises selecting a portion between two adjacent predicted transitions of the predicted transitions.

6. The method of claim 1, wherein: classifying the portion comprises classifying the portion as a program segment, the method further comprises determining that the portion classified as a program segment corresponds to a program specified in an electronic program guide using a timestamp of the portion, and the data indicating the result of the classifying comprises a data file for the program that includes an indication of the portion.

7. The method of claim 1, wherein: classifying the portion comprises classifying the portion as an advertisement segment, the features comprises metadata for the portion, and the data indicating the result of the classifying comprises a data file that includes the metadata and an indication of the portion.

8. A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: extracting features from media content; generating repetition data for respective portions of the media content using the features, wherein repetition data for a given portion comprises a list of other portions of the media content matching the given portion; determining transition data for the media content; selecting a portion within the media content using the transition data; classifying the portion as either an advertisement segment or a program segment using repetition data for the portion; and outputting data indicating a result of the classifying for the portion.

9. The non-transitory computer-readable medium of claim 8, wherein: extracting the features comprises extracting fingerprints, and generating the repetition data comprises generating the repetition data using the fingerprints.

10. The non-transitory computer-readable medium of claim 8, wherein: extracting the features comprises extracting closed captioning, and generating the repetition data comprises generating the repetition data using the closed captioning.

11. The non-transitory computer-readable medium of claim 8, wherein: extracting the features comprises extracting keyframes, and generating the repetition data comprises: identifying a portion between two adjacent keyframes of the keyframes; and searching for other portions within the media content having features matching features for the portion.

12. The non-transitory computer-readable medium of claim 8, wherein: classifying the portion comprises classifying the portion as a program segment, the set of acts further comprises determining that the portion classified as a program segment corresponds to a program specified in an electronic program guide using a timestamp of the portion, and the data indicating the result of the classifying comprises a data file for the program that includes an indication of the portion.

13. The non-transitory computer-readable medium of claim 8, wherein: classifying the portion comprises classifying the portion as an advertisement segment, the features comprises metadata for the portion, and the data indicating the result of the classifying comprises a data file that includes the metadata and an indication of the portion.

14. A computing system configured for performing a set of acts comprising: extracting features from media content; generating repetition data for respective portions of the media content using the features, wherein repetition data for a given portion comprises a list of other portions of the media content matching the given portion; determining transition data for the media content; selecting a portion within the media content using the transition data; classifying the portion as either an advertisement segment or a program segment using repetition data for the portion; and outputting data indicating a result of the classifying for the portion.

15. The computing system of claim 14, wherein: extracting the features comprises extracting fingerprints, and generating the repetition data comprises generating the repetition data using the fingerprints.

16. The computing system of claim 14, wherein: extracting the features comprises extracting closed captioning, and generating the repetition data comprises generating the repetition data using the closed captioning.

17. The computing system of claim 14, wherein: extracting the features comprises extracting keyframes, and generating the repetition data comprises: identifying a portion between two adjacent keyframes of the keyframes; and searching for other portions within the media content having features matching features for the portion.

18. The computing system of claim 14, wherein: the transition data comprises predicted transitions between different content segments, and selecting the portion comprises identifying a portion between two adjacent predicted transitions of the predicted transitions.

19. The computing system of claim 14, wherein: classifying the portion comprises classifying the portion as a program segment, the set of acts further comprises determining that the portion classified as a program segment corresponds to a program specified in an electronic program guide using a timestamp of the portion, and the data indicating the result of the classifying comprises a data file for the program that includes an indication of the portion.

20. The computing system of claim 14, wherein: classifying the portion comprises classifying the portion as an advertisement segment, the features comprises metadata for the portion, and the data indicating the result of the classifying comprises a data file that includes the metadata and an indication of the portion.  

1. A method comprising: obtaining, by a computing system, fingerprint repetition data for a portion of video content, wherein the fingerprint repetition data comprises a list of other portions of video content matching the portion of video content and respective reference identifiers for the other portions of video content; identifying, by the computing system, the portion of video content as a program segment rather than an advertisement segment based at least on a number of unique reference identifiers within the list of other portions of video content relative to a total number of reference identifiers within the list of other portions of video content; determining, by the computing system, that the portion of video content corresponds to a program specified in an electronic program guide using a timestamp of the portion of video content; and based on the identifying of the portion of video content as a program segment and the determining that the portion of video content corresponds to the program, storing, by the computing system, an indication of the portion of video content in a data file for the program.

2. The method of claim 1, wherein obtaining the fingerprint repetition data comprises searching for matches to fingerprints of the portion of video content within a video database so as to obtain the list of other portions of video content.

3. The method of claim 1, wherein identifying the portion of video content as a program segment rather than an advertisement segment based at least on the number of unique reference identifiers relate to the total number of reference identifiers comprises determining that a ratio of the number of unique reference identifiers to the total number of reference identifiers satisfies a threshold.

4. The method of claim 1, further comprising obtaining logo coverage data for the portion of video content, wherein the logo coverage data is indicative of a percent of time that a logo overlays the portion of video content, and wherein the identifying the portion of video content as a program segment rather than an advertisement segment is further based on the logo coverage data.

5. The method of claim 4, wherein the identifying the portion of video content as a program segment rather than an advertisement segment is further based on a number of portions of video content in the list of other portions of video content and a length of the portion of video content.

6. The method of claim 1, further comprising: obtaining transition data for a section of video content that includes the portion of video content; and identifying boundaries of the portion of video content using the transition data.

7. The method of claim 1, further comprising after identifying the portion of video content as a program segment, merging the portion of video content with an adjacent portion of video content that is identified as a program segment.

8. The method of claim 7, wherein merging the portion of video content with the adjacent portion of video content comprises: obtaining a first list of matching portions for the portion of video content; obtaining a second list of matching portions for the adjacent portion of video content; identifying correspondences between the first list and the second list using timestamps for matching portions of the first list of matching portions and timestamps for matching portions of the second list of matching portions; and based on the correspondences, merging the portion of video content with the adjacent portion of video content.

9. The method of claim 1, further comprising generating a copy of the program using the data file for the program.

10. The method of claim 1, further comprising obtaining closed captioning repetition data for the portion of video content, wherein the identifying the portion of video content as a program segment rather than an advertisement segment is further based on the closed captioning repetition data.

11. The method of claim 10, further comprising: generating features using the closed captioning repetition data; and providing the features as input to a classification model, wherein the classification model is configured to output classification data indicative of a likelihood of the features being characteristic of a program segment, wherein the identifying the portion of video content as a program segment rather than an advertisement segment is further based on the classification data.

12. The method of claim 1, further comprising: obtaining fingerprint repetition data for another portion of video content; identifying the other portion of video content as an advertisement segment rather than a program segment using the fingerprint repetition data; identifying metadata for the other portion of video content; and storing an indication of the other portion of video content and the metadata in another data file.

13. A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: obtaining fingerprint repetition data for a portion of video content, wherein the fingerprint repetition data comprises a list of other portions of video content matching the portion of video content and respective reference identifiers for the other portions of video content; identifying the portion of video content as a program segment rather than an advertisement segment based at least on a number of unique reference identifiers within the list of other portions of video content relative to a total number of reference identifiers within the list of other portions of video content; determining that the portion of video content corresponds to a program specified in an electronic program guide using a timestamp of the portion of video content; and based on the identifying of the portion of video content as a program segment and the determining that the portion of video content corresponds to the program, storing an indication of the portion of video content in a data file for the program.

14. The non-transitory computer-readable medium of claim 13, wherein obtaining the fingerprint repetition data comprises searching for matches to fingerprints of the portion of video content within a video database so as to obtain the list of other portions of video content.

15. The non-transitory computer-readable medium of claim 13, wherein identifying the portion of video content as a program segment rather than an advertisement segment based at least on the number of unique reference identifiers relate to the total number of reference identifiers comprises determining that a ratio of the number of unique reference identifiers to the total number of reference identifiers satisfies a threshold.

16. A computing system configured for performing a set of acts comprising: obtaining fingerprint repetition data for a portion of video content, wherein the fingerprint repetition data comprises a list of other portions of video content matching the portion of video content and respective reference identifiers for the other portions of video content; identifying the portion of video content as a program segment rather than an advertisement segment based at least on a number of unique reference identifiers within the list of other portions of video content relative to a total number of reference identifiers within the list of other portions of video content; determining that the portion of video content corresponds to a program specified in an electronic program guide using a timestamp of the portion of video content; and based on the identifying of the portion of video content as a program segment and the determining that the portion of video content corresponds to the program, storing an indication of the portion of video content in a data file for the program.

17. The computing system of claim 16, wherein obtaining the fingerprint repetition data comprises searching for matches to fingerprints of the portion of video content within a video database so as to obtain the list of other portions of video content.

18. The computing system of claim 16, wherein identifying the portion of video content as a program segment rather than an advertisement segment based at least on the number of unique reference identifiers relate to the total number of reference identifiers comprises determining that a ratio of the number of unique reference identifiers to the total number of reference identifiers satisfies a threshold.

19. The computing system of claim 16, wherein: the set of acts further comprises obtaining logo coverage data for the portion of video content, the logo coverage data is indicative of a percent of time that a logo overlays the portion of video content, and the identifying the portion of video content as a program segment rather than an advertisement segment is further based on the logo coverage data.

20. The computing system of claim 16, wherein the set of acts further comprises: obtaining transition data for a section of video content that includes the portion of video content; and identifying boundaries of the portion of video content using the transition data.




Although independent claims 1, 8, 14 of the current application, at issue in the current application, and the claims of copending Application No. 17/401,656 (reference application) are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of said reference application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent Application No. 17/496,297 because the claims merely broaden the scope of elements already taught in copending Application No. 17/401,656 and the modification or rearrangement of known elements is obvious since it has been held that omission of elements and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-9, 12, 14-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson; Daniel et al. US 10581541 B1 (hereafter Nelson) and in further view of McMillan; F. Gavin US 20140282671 A1 (hereafter McMillan) and further in view of KALAMPOUKAS; Lampros et al. US 20180121541 A1 (hereafter Kalampoukas).
Regarding claim 1, “a method comprising: extracting, by a computing system, features from media content; generating, by the computing system, repetition data for respective portions of the media content using the features, wherein repetition data for a given portion comprises a list of other portions of the media content matching the given portion” Nelson col. 2:4-44 watermarks/identifying information are encoded with media signatures extracted or derived from media and used to identify the media (e.g., program or advertisements) wherein a signature may be a series of signatures collected in a series over a time interval and a good signature is repeatable when processing the same media presentation (wherein fingerprint and signature are used interchangeably). Whereas Nelson teaches collecting media monitoring information (col. 4:20-35 and 5:19-42), Nelson does not reference a “list of other portions” as claimed. 
	In an analogous art, McMillan teaches creating media presentation logs of events representative of media presentations comprising programs and non-programs(para 38-44, 47, 50, 68-69); see also para 94 pertaining wherein repetition data for a given portion comprises a list of other portions of the media content matching the given portion (McMillian teaches “’…to code matcher 216 may detect multiple codes (e.g., program media codes and/or non-program media codes) and/or multiple instances of the same code(s) during a media presentation. In some examples, determining the source information in block 804 is based on decoding codes captured by the code matcher 216….).
	McMillan also teaches “determining, by the computing system, transition data for the media content; selecting, by the computing system, a portion within the media content using the transition data; classifying, by the computing system, the portion as either an advertisement segment or a program segment using repetition data for the portion; and outputting, by the computing system, data indicating a result of the classifying for the portion” para 96-104 – determining cue tones (transition data) in media content wherein the cue tones indicate an advertisement portions is identified and wherein the cue tone data is utilized to log the identification of linear and non-linear program and/or program and non-program content; “example log generator 202 determines that it is to process the stored media identifying information (block 820), the log generator 202 classifies media as program media and/or non-program media using the stored media identifying information (block 822).”
	Whereas McMillan does not refer to the disclosed “log” as a “list”, in an analogous art, Kalampoukas Fig. 5 and para 43-52 teaches tracking a list of segment representations indicating when the segment was aired and tracking re-airings of content.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nelson for extracting/deriving watermarks/identifying information encoded with media signatures from media and used to identify the media (e.g., program or advertisements), wherein a signature may be a series of signatures collected in a series over a time interval and a good signature is repeatable when processing the same media presentation, by further incorporating known elements of McMillan’s for creating media presentation logs of events representative of media presentations comprising programs and non-programs by extracting multiple codes (e.g., program media codes and/or non-program media codes) and/or multiple instances of the same code(s) during a media presentation, such as signatures, because both inventions relate to extracting signature data from broadcast content in order to identify content presented to viewers and the combination of known elements according to their known function is likely to be obvious when rendering predictable results. It would have been obvious before the effective filing date of the claimed invention to combine Nelson and McMillan by further incorporating known elements of the teachings Kalampoukas’ invention for utilizing segment fingerprints/signatures for creating and tracking a list of segment representations indicating when the segment was aired and tracking re-airings of content in order to accurately bill the advertisers for multiple presentations of content and further reduce the presentation of the same commercials to avoid advertisement saturation. 
Regarding claim 2, “wherein: extracting the features comprises extracting fingerprints, and generating the repetition data comprises generating the repetition data using the fingerprints” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Nelson col. 2:4-44 watermarks/identifying information are encoded with media signatures extracted or derived from media and used to identify the media (e.g., program or advertisements) wherein a signature may be a series of signatures collected in a series over a time interval and a good signature is repeatable when processing the same media presentation (wherein fingerprint and signature are used interchangeably); See also McMillan para 29 disclosing fingerprints/signatures. See also Kalampoukas para 45, 70 – segment signature and segment fingerprint.
Regarding claim 5, “wherein: the transition data comprises predicted transitions between different content segments, and selecting the portion comprises selecting a portion between two adjacent predicted transitions of the predicted transitions” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein para 96-104 –cue tones (transition data) in media content are understood to be previously encoded with broadcast media before transmission and wherein the cue tones indicate an advertisement portions is identified and wherein the cue tone data is utilized to log the identification of linear and non-linear program and/or program and non-program content; “example log generator 202 determines that it is to process the stored media identifying information (block 820), the log generator 202 classifies media as program media and/or non-program media using the stored media identifying information (block 822).”
Regarding claim 6, “wherein: classifying the portion comprises classifying the portion as a program segment, the method further comprises determining that the portion classified as a program segment corresponds to a program specified in an electronic program guide using a timestamp of the portion, and the data indicating the result of the classifying comprises a data file for the program that includes an indication of the portion” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 5 wherein McMillan para 57 further teaches identifying program or non-program media wherein a schedule of media to match identifiers and time to the schedule (which includes a mapping of media sources and times to media and/or media identifiers). See also para 45 logs type of the event corresponds to data indicating the result of the classifying comprises a data file for the program that includes an indication of the portion.
Regarding the non-transitory computer readable media claims 8-9, 12 the claims are grouped and rejected with the method claims 1-2, 5-6 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims  1-2, 5-6 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
Regarding the computing system claims 14-15, 18-19 the claims are grouped and rejected with the method claims 1-2, 5-6 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-2, 5-6 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
	
Claims 3-4, 7, 10-11, 13, 16-17, 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson; Daniel et al. US 10581541 B1 (hereafter Nelson) and in further view of McMillan; F. Gavin US 20140282671 A1 (hereafter McMillan) and further in view of KALAMPOUKAS; Lampros et al. US 20180121541 A1 (hereafter Kalampoukas) and in further view of Ramaswamy; Arun et al. US 20090256972 A1 (hereafter Ramaswamy).
Regarding claim 3, “wherein: extracting the features comprises extracting closed captioning, and generating the repetition data comprises generating the repetition data using the closed captioning” the combination of Nelson, McMillan, and Kalampoukas teaches the extracting the features to generate repetition data but does not disclose extracting closed captioning. In an analogous, Ramaswamy extracting either fingerprint data or closed captioning data in order to identify media content presented to viewers (para 20-21, 29, 33-34, 48 all paragraphs disclosing encoding metadata comprising close captioning within a signature as disclosed in para 46-52). 
A person of ordinary skill in the art would have understood that the combination of Nelson, McMillan, and Kalampoukas render obvious first identifying the content that is presented utilizing signatures/fingerprints and then generating repetition data based off the identified media content. 
Therefore, a person of ordinary skill would have seen the obvious benefit of not only utilizing fingerprint/signature data extracted from media content to identify segments of media content but to also utilizing either closed caption data that is encoded within a fingerprint/signature to identify media content first and then applying the combined improvement of Nelson, McMillan, and Kalampoukas  before generating repetition data because the substitution of one feature of another known feature to accomplish the same function of identifying media content segments would render predictable results. It would have been obvious before the effective filing date of the claimed invention to combine Nelson, McMillan, and Kalampoukas’ by further incorporating known elements of Ramaswamy’s invention for utilizing segment fingerprints/signatures and/or closed captioning for identifying when program content or advertisement content is presented to viewers to accurately track content that was actually consumed by viewers based on their interaction with media content. 
 
Regarding claim 4, “wherein: extracting the features comprises extracting keyframes, and generating the repetition data comprises: identifying a portion between two adjacent keyframes of the keyframes; and searching for other portions within the media content having features matching features for the portion” is further rejected on obviousness grounds based on the same analysis discussed in the rejection of claim 3 (i.e., closed captioning) wherein Ramaswamy’s also teaches utilizing keyframes encoded within signatures (para 20-21, 29, 33-34, 48 all paragraphs disclosing encoding metadata comprising keyframe information within a signature as disclosed in para 46-52) and wherein the advertisements have a beginning keyframe and an end keyframe such that the data between keyframes matches.
Regarding claim 7, “wherein: classifying the portion comprises classifying the portion as an advertisement segment, the features comprises metadata for the portion, and the data indicating the result of the classifying comprises a data file that includes the metadata and an indication of the portion” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Ramaswamy’s para 20-21, 29, 33-34, 48 all paragraphs disclosing encoding metadata within a signature as disclosed in para 46-52) and wherein McMillan para 45 logs type of the event corresponds to and the data indicating the result of the classifying comprises a data file that includes the metadata and an indication of the portion.

Regarding the non-transitory computer readable media claims 10, 11, 13 the claims are grouped and rejected with the method claims 3-4, 7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 3-4, 7 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
Regarding the computing system claims 16-17, 20 the claims are grouped and rejected with the method claims 3-4, 7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 3-4, 7 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421